EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment puts the Abstract, which applicant has amended, in a page separated from the amended specification as required by PTO printing unit (Note that in applicant’s response, where a change is requested in the abstract, a separate page of the abstract containing the change is needed):
IN THE ABSTRACT
--Methods and systems for detecting leakage in a permeability measurement system. The method includes connecting a plurality of flow lines to a first dimension of a core sample assembly, connecting one or more flow lines to a second dimension of the core sample assembly, placing the core sample assembly with the connections in a measurement cell such that the flow lines are accessible from outside of the measurement cell, connecting one or more gas sensors to one end of each of the flow lines, connecting an inlet of the measurement cell to a gas tank, setting fluid pressure inside the measurement cell to a predetermined value, and detecting a leakage in the core sample assembly by the one or more gas sensors coupled to the flow lines.--

Allowable Subject Matter
Claims 1-20 are allowed.  Applicant has amended the Abstract, Specification and Claims in accordance with the examiner’s suggestions to overcome all the objections and rejections.  The claims have the indicated allowable subject matter(s).  Accordingly, the application is in a condition for allowance.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 24, 2022